Citation Nr: 0521408	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-25 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to December 
1955.  The appellant is the veteran's widow.

This appeal arises from a September 2002 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs which denied the 
appellant's claim for entitlement to special monthly pension 
benefits based on the need for regular aid and attendance.  

In her July 2003 substantive appeal, the appellant requested 
a personal hearing with a Veterans' Law Judge at the Board of 
Veterans' Appeals.  She was scheduled for a hearing in 
September 2004, but she did not report for the scheduled 
hearing.  There are no further hearing requests in the claims 
file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The appellant contends that she is entitled to special 
monthly pension benefits based on a need for regular aid and 
attendance.  

An increased rate of pension (special monthly pension) is 
payable the surviving spouse of a wartime veteran held 
eligible for pension benefits by reason of the need for aid 
and attendance.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.351(a)(1).  
Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b). An appellant will 
be considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200, or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a). 38 C.F.R. § 3.351(c).

The following will be considered in determining the need for 
regular aid and attendance: the inability of a claimant to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; the frequent need for adjustment of any 
special prosthetic or orthopedic appliances which cannot be 
done without aid; the inability to feed herself through loss 
of coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
physical or mental incapacity that requires care or 
assistance on a regular basis to protect the appellant from 
hazards or dangers incident to her daily environment.  Being 
"bedridden" is a proper basis for the determination.  For the 
purpose of this paragraph, "bedridden" is that condition 
which, through its essential character, actually requires 
that a claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that an 
appellant is unable to perform should be considered in 
connection with her condition as a whole. It is only 
necessary that the evidence establish that an appellant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need. Determinations that an appellant is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that her condition 
is such as would require her to be in bed. They must be based 
on the actual requirement of personal assistance from others. 
38 C.F.R. § 3.352(a).

The appellant is already receiving special monthly pension 
based on Housebound Status.  She underwent three VA 
Examinations for Housebound Status of Permanent Need for 
Regular Aid and Attendance, the most recent being in November 
2003.  At that time, the examiner noted that the appellant 
had had an above-knee amputation of her left leg.  

The claims file does not contain medical evidence subsequent 
to the 2003 examination, but in June 2004, the appellant 
wrote to the RO, informing them that her right leg had been 
amputated as well.  The RO forwarded this evidence to the 
Board, pursuant to 38 C.F.R. § 19.37(b).  Clearly, this 
second amputation could have an impact on the appellant's 
ability to care for herself.  As a result, the RO must obtain 
the appellant's more recent treatment records and schedule 
her for another VA examination. 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, the case is REMANDED for the following:

1. Ask the appellant to submit the names 
and addresses of all health care 
providers who have treated her since 
November 2003. The RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder. This should specifically 
include records pertaining to the 
amputation of the appellant's right leg.

2.  The RO should schedule the 
appellant for an examination to 
determine the current severity of her 
disabilities and whether she is in need 
of aid and attendance.  The claims 
folder must be made available to the 
examiner for review. Such review should 
be indicated on the examination report.  
All indicated tests should be 
conducted.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the decision remains adverse to the 
appellant, both she and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time 
in which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



